McAdam, Ch. J.
Assuming, as I do, that a corporation, like a private individual, is liable for torts committed, including assaults, libels, false imprisonments and ma*47licious prosecutions (see cases collated in Cooley on Torts, 119-121), yet it is clear that where the person suing to recover for the malicious prosecution has been arrested (as in this case) upon a warrant first legally obtained, the corporation is not liable for malicious prosecution, in the absence of malice (Hallock v. Denning, 69 N. Y. 241; Thaule v. Krekeler, 81 Id. 428; Davis v. American Society, &c., 75 Id. 362). In the present ease malice is neither alleged nor proved.
Upon this ground, and without deciding whether, in law, the prosecution instituted by the agent in his own name, and apparently on his own behalf, binds the corporation in whose service he was engaged, the complaint will be dismissed, with costs.
No appeal was taken.